DLD-319                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2897
                                      ___________

                              IN RE: RAVANNA S. BEY,

                                           Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                      (Related to D.N.J. Civ. No. 1:13-cv-02846)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 3, 2013
              Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: July 24, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Ravanna Stephens Bey, Jr., proceeding pro se and in forma pauperis, petitions for

a writ of mandamus compelling the U.S. District Court for the District of New Jersey to

grant Bey’s habeas petition filed pursuant to 28 U.S.C. § 2241, ultimately dismissing the

ongoing criminal proceedings being conducted in the Superior Court of New Jersey for

Gloucester County, New Jersey. See D.N.J. 1:13-cv-02846.
       In the criminal proceeding, Bey has asserted that the Superior Court of New Jersey

lacks jurisdiction over him.1 After the Superior Court of New Jersey rejected Bey’s

argument, Bey filed his habeas petition, seeking to have the District Court dismiss the

charges against him for lack of jurisdiction. The District Court dismissed Bey’s habeas

petition for failure to exhaust his state court remedies, and Bey has timely appealed from

that ruling. See D.N.J. 1:13-cv-02846. In his instant petition for a writ of mandamus,

Bey requests that this Court enter an order “directing the District Court to dismiss

Respondents [sic] claims for lack of subject matter jurisdiction . . . .”2 We interpret this

as a request that we order the District Court to grant Bey’s habeas petition.

       Mandamus is a drastic remedy available in only the most extraordinary

circumstances, and “should not be issued where relief can be obtained through an

ordinary appeal.” In re Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998) (quoting

Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 462 (3d Cir.1996)). Accordingly, as Bey

can seek the requested relief through the appellate process, we deny Bey’s petition for a

writ of mandamus.


1
  Bey has been indicted on two counts of committing forgery with purpose to defraud and
one count of theft by deception stemming from two episodes where Bey allegedly altered
checks and cashed them. In his petition, Bey asserts that the Superior Court of New
Jersey does not have jurisdiction over him, as he is a “Moorish American” citizen, and is
not subject to the jurisdiction of the courts of the United States per the laws of the
Moorish American National Republic, the Thirteenth Amendment of the United States
Constitution, and the Emancipation Proclamation.
2
  Bey’s petition also seeks to have the District Court certify its rulings under 28 U.S.C. §
1292(b). As the District Court’s order is not an interlocutory decision, no certification is
                                               2
needed to allow Bey to appeal. See 28 U.S.C. § 1292(b).
                                          3